Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and among

NASCENT WINE COMPANY, INC.,

a Nevada corporation

THE PERSONS SET FORTH ON SCHEDULE A HERETO,

and

GRUPO SUR PROMOCIONES DE MEXICO, S.A. de C.V.,

a Mexican corporation

Dated as of July 10, 2007


--------------------------------------------------------------------------------


Table of Contents

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS

1

 

 

 

 

1.1

 

Definitions

1

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE

6

 

 

 

 

2.1

 

Purchase and Sale

6

2.2

 

Purchase Price

6

2.3

 

Closing

7

2.4

 

Additional Consideration

7

2.5

 

Purchase Price Adjustment

7

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS

7

 

 

 

 

3.1

 

Organization and Qualification

8

3.2

 

Corporate Power

8

3.3

 

Authorization; Binding Obligations

8

3.4

 

Conflict; Existing Defaults

8

3.5

 

Consents and Approvals

9

3.6

 

Capitalization

9

3.7

 

Subsidiaries

9

3.8

 

Financial Statements; Undisclosed Liabilities

9

3.9

 

Contracts

10

3.10

 

Accounts Receivable

12

3.11

 

Employees; Labor Relations

12

3.12

 

Welfare Plans

12

3.13

 

Taxes

13

3.14

 

Litigation

14

3.15

 

Transactions with Related Parties

14

3.16

 

Licenses and Permits

14

3.17

 

Personal Property

14

3.18

 

Real Property

14

3.19

 

Environmental Matters

15

3.20

 

Intellectual Property

16

3.21

 

Powers of Attorney

16

3.22

 

Insurance

16

3.23

 

Business Relationships

17

3.24

 

Inventories

17

3.25

 

Depository and Other Accounts

17

3.26

 

Books and Records

17

3.27

 

Brokers; Certain Expenses

18

3.28

 

Compliance with Laws

18

3.29

 

Interim Changes

18

 

i


--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

 

3.30

 

No Omissions or Misstatements

19

 

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

19

 

 

 

 

 

 

4.1

 

Ownership of Capital Stock

19

 

4.2

 

Legal Capacity

19

 

4.3

 

Authorization; Binding Obligation

19

 

4.4

 

Conflict

19

 

4.5

 

Consents and Approvals

20

 

4.6

 

Litigation

20

 

4.7

 

Brokers’ Fees

20

 

4.8

 

Securities Representations

20

 

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

20

 

 

 

 

 

 

5.1

 

Organization

20

 

5.2

 

Corporate Power

21

 

5.3

 

Authorization; Binding Obligations

21

 

5.4

 

Conflict; Existing Defaults

21

 

5.5

 

Consents and Approvals

21

 

5.6

 

Capitalization

21

 

5.7

 

SEC Reports

22

 

5.8

 

Brokers; Certain Expenses

22

 

5.9

 

Compliance with Laws

22

 

 

 

 

 

 

ARTICLE VI

 

COVENANTS OF THE PARTIES

22

 

 

 

 

 

 

6.1

 

Conduct of Company Business

22

 

6.2

 

Access to Information

23

 

6.3

 

Efforts to Consummate Transaction

24

 

6.4

 

No Solicitation

24

 

6.5

 

Tax Matters

25

 

6.6

 

Noncompete

27

 

6.7

 

Certain Taxes

28

 

6.8

 

Buyer Board of Directors

28

 

6.9

 

Contribution of Working Capital

28

 

6.10

 

Reservation of Buyer Common Stock

28

 

6.11

 

Notification of Certain Matters

28

 

6.12

 

Supplementation and Amendment of Schedules

28

 

6.13

 

Audited Financial Statements

28

 

6.14

 

Legal Opinion

29

 

 

 

 

 

 

 

ii


--------------------------------------------------------------------------------


 

 

 

Page

ARTICLE VII

 

CLOSING CONDITIONS

29

 

 

 

 

 

7.1

 

Obligation of Buyer to Close

29

 

7.2

 

Obligation of Sellers to Close

30

 

 

 

 

 

 

ARTICLE VIII

 

INDEMNIFICATION

30

 

 

 

 

 

 

8.1

 

Indemnification

30

 

8.2

 

Limitations of Indemnity

31

 

8.3

 

Indemnification Procedures - Third Party Claims

31

 

8.4

 

Indemnification Procedures - Other Claims, Indemnification Generally

33

 

8.5

 

Exclusive Remedy

34

 

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

34

 

 

 

 

 

 

9.1

 

Termination

34

 

9.2

 

Publicity

34

 

9.3

 

Expenses

34

 

9.4

 

Entire Agreement; Amendments and Waivers

34

 

9.5

 

Notices

35

 

9.6

 

Waivers and Amendments

36

 

9.7

 

Governing Law

36

 

9.8

 

Consent to Jurisdiction and Venue

36

 

9.9

 

Waiver of Trial by Jury

37

 

9.10

 

Counterparts

37

 

9.11

 

Invalidity

38

 

9.12

 

Negotiated Agreement

38

 

9.13

 

Assignment

38

 

9.14

 

Further Assurances

38

 

 

iii


--------------------------------------------------------------------------------


EXHIBITS

 

Exhibit A

 

Forms of Employment Agreements

Exhibit B

 

Form of Convertible Note

 

SCHEDULES

 

Schedule A

 

Sellers; Stock

Schedule 1.1

 

Permitted Liens

Schedule 3.8(a)

 

Company Historical Financials

Schedule 3.8(c)

 

Undisclosed Liabilities

Schedule 3.9(a)

 

Material Contracts

Schedule 3.11(b)

 

Employment Agreements

Schedule 3.12

 

Welfare Plans

Schedule 3.13

 

Taxes

Schedule 3.14

 

Litigation

Schedule 3.16(a)

 

Licenses and Permits

Schedule 3.18

 

Real Property

Schedule 3.20

 

Intellectual Property

Schedule 3.22

 

List of Insurance Policies

Schedule 3.23

 

Business Relationships

Schedule 3.25

 

Depository and Other Accounts

Schedule 3.28

 

Compliance with Laws

Schedule 3.29

 

Company Interim Changes

Schedule 5.7

 

Buyer Historical Financials

Schedule 5.12

 

Buyer Interim Changes

 


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT dated as of July 10, 2007 by and among NASCENT WINE
COMPANY, INC., a Nevada corporation (“Buyer”), each of the Persons set forth on
Schedule A hereto (“Sellers”), and GRUPO SUR PROMOCIONES DE MEXICO, S.A. de
C.V., a Mexican corporation (the “Company”).

RECITALS

WHEREAS, Sellers own and are the record holders of 100% of the issued and
outstanding capital stock of the Company as set forth on Schedule A
(collectively, the “Stock”); and

WHEREAS, each of Sellers desires to sell to Buyer all of the Stock owned by such
Seller (except Francesca Wright de Cowal shall retain one share of the Stock
following the Closing (as defined below)), and Buyer desires to purchase the
Stock from Sellers, subject to the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:

Article I
Definitions

1.1                                 Definitions.  For purposes of this
Agreement, the following terms shall have the respective meanings set forth
below:

“Affiliate” of any specified Person means (i) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and (ii) any five percent stockholder of such
Person.  For purposes of this definition, “control” when used with respect to
any specified Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by Contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” means this Agreement and includes all of the schedules and exhibits
annexed hereto.

“Bankruptcy Laws” means the United States Bankruptcy Code (Title 11, United
States Code) and any state or federal Laws pertaining to insolvency, as the same
may be amended from time to time.

“Business Day” means any weekday, except for any weekday on which banks are to
close in California.

“Buyer” has the meaning set forth in the introduction to this Agreement.

1


--------------------------------------------------------------------------------


“Buyer Common Stock” has the meaning set forth in Section 2.4.

“Buyer Indemnified Parties” has the meaning set forth in Section 8.1(a).

“Cash Purchase Price” has the meaning set forth in Section 2.2(a).

“Closing” has the meaning set forth in Section 2.3.

“Closing Date” has the meaning set forth in Section 2.3.

“Company” has the meaning set forth in the introduction to this Agreement.

“Company Current Financials” has the meaning set forth in Section 3.8(b)(ii).

“Company Historical Financials” has the meaning set forth in Section 3.8(b).

“Competing Transaction” means any business combination or recapitalization
involving the Company or any acquisition or purchase of all or a significant
portion of the assets of, or any equity interest in, the Company or any other
similar transaction with respect to the Company involving any Person or entity
other than Buyer or its Affiliates.

“Confidential Information” means the confidential affairs and proprietary
information of the Company, including all information, observations and data
disclosed to, or developed or obtained by, Sellers while owning the Company if
related to the Company’s business.

“Contract” means any contract, lease, license, purchase order, sales order,
obligation or other agreement or binding commitment, whether or not in written
form.

“Convertible Note” has the meaning set forth in Section 2.2(b).

“Court Order” means any judgment, decree, injunction, order or ruling of any
Governmental Authority or authority that is binding on any Person or its
property under applicable Law.

“Employment Agreements” means, collectively, the Employment Agreements between
Buyer or the Company and each of Gregory Cowal, Francesca Wright de Cowal and
Iliya Zogovic, each in substantially the forms set forth in Exhibit A hereto.

“Environmental Laws” means any Law relating to Hazardous Substances, the
protection of human health and safety, the environment or natural resources,
including without limitation any Governmental Rule relating to the generation,
use, processing, treatment, storage, release, transport or disposal of Hazardous
Substances.

“Governmental Authority” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
or any political subdivision thereof, (b) federal, state, local, municipal,
foreign or other government, or (c) governmental or quasi-governmental authority
of any nature (including any governmental

2


--------------------------------------------------------------------------------


division, department, agency, commission, instrumentality, official,
organization, body or other entity and any court, arbitrator or other tribunal).

“Hazardous Material” means any substance, material, liquid or waste that is
regulated, classified, or otherwise characterized under or pursuant to any
Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect, including, without
limitation, petroleum and its by-products, asbestos, polychlorinated biphenyls,
radon, mold, and urea formaldehyde insulation.

“Indemnification Acknowledgment” has the meaning set forth in Section
8.3(a)(ii).

“Indemnitee” has the meaning set forth in Section 8.3(a).

“Indemnitor” has the meaning set forth in Section 8.3(a).

“Intellectual Property” has the meaning set forth in Section 3.20.

“Knowledge” and “Knowledge of the Company” means, the actual knowledge or
awareness of each Seller and any other officer or director of the Company, and
the knowledge or awareness that each such Person would have obtained after
reasonable due diligence or inquiry in light of the circumstances.

“Laws” means any federal, state, local or foreign statute, code, law, ordinance,
regulation, Court Order, judgment, writ, injunction, award or decree or rule of
any Governmental Authority, including without limitation those covering
environmental, energy, safety, health, transportation, bribery, record keeping,
zoning, antidiscrimination, antitrust, wage and hour, and price and wage control
matters, as well as any applicable principle of common law.

“Licenses and Permits” means all foreign, local, state and federal licenses,
permits, registrations, certificates, Contracts, consents, accreditations and
approvals necessary for the operation of the Business.

“Lien” means any lien (statutory or other), pledge, mortgage, deed of trust,
assignment, deposit arrangement, priority, security interest, restriction on
voting or disposition or other charge or encumbrance or other preemptive or
preferential arrangement of any kind or nature whatsoever (including the
interest of a lessor under a capitalized lease having substantially the same
economic effect), any conditional sale or other title retention agreement, any
lease in the nature thereof and the filing or existence of any financing
statement or other similar form of notice under the Laws of any jurisdiction,
any security agreement authorizing any Person to file such a financing
statement, whether arising by contract, operation of law, or otherwise, or any
restriction on the right to vote.

“Loan Amount” has the meaning set forth in Section 2.2(b).

“Losses” means any and all damages, costs, liabilities, losses, judgments,
settlements, awards, penalties, fines, expenses or other costs, including
reasonable attorneys’ fees, expert fees and costs of investigation, enforcement
and collection suffered or incurred by an Indemnified Party.

3


--------------------------------------------------------------------------------


“Material Adverse Effect” means, (i) with respect to the Company or Sellers, a
material adverse effect on either (A) the assets, operations, personnel,
condition (financial or otherwise) or prospects of the Company, or (B) any of
Sellers’ ability to consummate the transactions contemplated hereby, and (ii)
with respect to Buyer, a material adverse effect on either (A) the assets,
operations, personnel, condition (financial or otherwise) or prospects of Buyer,
or (B) Buyer’s ability to consummate the transactions contemplated hereby.

“Mexican GAAP” means generally accepted accounting principles in effect in
Mexico, consistently applied, as in effect on the date of this Agreement.

“Noncompete Period” has the meaning set forth in Section 6.6(a).

“Notice of Claim” has the meaning set forth in Section 8.3(a)(i).

“Party” and “Parties” means, individually and collectively, the Company, Sellers
and Buyer.

“Permitted Liens” means (i) Liens and other exceptions to title that are
disclosed on Schedule 1.1; and (ii) liens for Taxes, fees, levies, duties or
other governmental charges of any kind which are not yet delinquent or are being
contested in good faith by appropriate proceedings which suspend the collection
thereof.

“Person” means any individual, partnership, limited liability company, limited
liability partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision thereof).

“Pre-Closing Tax Period” has the meaning set forth in Section 6.5(b).

“Purchase Price” has the meaning set forth in Section 2.2.

“Real Property” has the meaning set forth in Section 3.18

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching into the indoor or outdoor
environment, and includes any migration of any Hazardous Material from or onto
the properties owned or leased by the Company.

“Related Party” means (w) the Company, (x) any Affiliate of the Company, (y) any
manager, officer or equity holder of the Company or of any Affiliate of the
Company and (z) any Affiliate or family member of any Person described in clause
(y) above.

“Remedial Action” means all actions to (i) clean up, remove, treat or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care or (iv) to
otherwise correct a condition of noncompliance with Environmental Laws.

4


--------------------------------------------------------------------------------


“SEC Reports” shall mean, collectively, Buyer (i) Annual Reports on Form 10-KSB
for the fiscal years ended December 31, 2005 and 2006, as filed with the SEC,
and (ii) all other reports, statements and registration statements and
amendments thereto (including, without limitation, Quarterly Reports on Form
10-QSB and Current Reports on Form 8-K) filed by Seller with the SEC since
December 31, 2003.

“Sellers” has the meaning set forth in the introduction to this Agreement.

“Solvent” means, with respect to any Person, that at the time of determination: 
(i) the present fair saleable value of the assets (i.e., the price a buyer is
willing to pay for such asset in an arms-length transaction) of such Person will
exceed the amount that will be required to pay the probable liability on the
existing debts (whether matured or unmatured, liquidated or unliquidated,
absolute, fixed or contingent) of such Person as they become absolute and
matured; (ii) the sum of the debts (whether matured or unmatured, liquidated or
unliquidated, absolute, fixed or contingent) of such Person will not exceed all
of the property of such Person at a fair valuation; (iii) the assets of such
Person do not constitute unreasonably small capital for such Person to carry on
its businesses as now conducted or proposed to be conducted; and (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature.  For purposes of the preceding sentence, the amount of contingent
obligations outstanding at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that are reasonably expected to become an actual or matured liability.

“Stock” has the meaning set forth in the Recitals to this Agreement.

“Straddle Period” has the meaning set forth in Section 6.5(c).

“Subsidiary” and “Subsidiaries” means, with respect to any Person, any other
Person of which more than 50% of the total voting power of capital stock
entitled to vote (without regard to the occurrence of any contingency) in the
election of directors (or other Persons performing similar functions) are at the
time directly or indirectly owned by such specified Person.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, capital gain, intangible, environmental (including
taxes under Section 59A of the Code or otherwise), custom duties, capital stock,
profits, franchise, employee’s income withholding, foreign withholding, social
security (or its equivalent), unemployment, disability, real property, personal
property, sales, use, transfer, value added, registration, alternative or add-on
minimum, estimated or other tax of any kind, including any interest, penalties
or additions to tax in respect of the foregoing, whether disputed or not, and
any obligation to indemnify, assume or succeed to the liability of any other
Person in respect of the foregoing; and the term “Tax Liability” shall mean any
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated, and whether due or to become due) with respect to
Taxes.

“Tax Determination” has the meaning set forth in Section 6.5(f).

5


--------------------------------------------------------------------------------


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Claim” means a claim or demand made by any Person, other than
Buyer, Sellers or the Company, against an Indemnified Party.

“Transaction Documents” means this Agreement, the Convertible Note, the
Employment Agreements and any document or instrument which shall be executed and
delivered at the Closing by the Company, Sellers or Buyer, as the case may be.

“Welfare Plan” means any other plan or program maintained for past or present
employees of the Company, including without any limitation health insurance
plan, life insurance plan, option plan, bonus plan, savings plan or severance
plan, profit sharing, bonus, stock option, stock purchase, stock bonus,
restricted stock, stock appreciation right, phantom stock or other equity-based
compensation arrangement, vacation pay, holiday pay, tuition reimbursement,
scholarship, severance, dependent care assistance, excess benefit, bonus,
incentive compensation, salary continuation, supplemental retirement, deferred
compensation, employee loan or loan guarantee program, split dollar, cafeteria
plan, and other compensation arrangements and other material agreement,
arrangement, plan, policy, practice or program related to employment,
compensation or employee benefits whether written or unwritten, funded or
unfunded, formal or informal, that are maintained or contributed to by the
Company.

“Working Capital Amount” has the meaning set forth in Section 6.9.

“U.S. GAAP” means generally accepted accounting principles in effect in the
United States of America, consistently applied, as in effect on the date of this
Agreement.

Article II
Purchase and Sale

2.1                                 Purchase and Sale.  On the Closing Date,
subject to the terms and conditions hereof, Sellers agree to sell, transfer,
assign, convey and deliver to Buyer, and Buyer agrees to purchase from Sellers,
all of the Stock (except Francesca Wright de Cowal shall retain one share of the
Stock following the Closing), free and clear of all Liens.

2.2                                 Purchase Price.  Subject to the terms and
conditions hereof, as consideration for the Stock and the agreements contained
herein, the purchase price for the Stock shall be an aggregate of FOUR MILLION
FIVE HUNDRED THOUSAND U.S. DOLLARS (U.S.$4,500,000) (the “Purchase Price”), to
be paid to Sellers on the Closing Date as follows:

(a)                                  Buyer shall deliver ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) in cash by wire transfer in immediately available funds
to such account or accounts as set forth in Schedule A (the “Cash Purchase
Price”), and

(b)                                 Buyer shall deliver a convertible promissory
note in the aggregate principal amount of THREE MILLION FIVE HUNDRED THOUSAND
U.S. DOLLARS (U.S.$3,500,000) (the “Loan Amount”), in the form of Exhibit B
hereto (the “Convertible Note”).

6


--------------------------------------------------------------------------------


Upon the Closing Date, notwithstanding the fact that 50% of the issued and
outstanding securities of the Company are owned by each of Francesca Wright de
Cowal and Gregory Cowal, Francesca Wright de Cowal shall receive 100% of the
Cash Purchase Price and a Convertible Note in an aggregate principal amount
equal to 100% of the Loan Amount.

2.3                                 Closing.  Subject to the terms and
conditions hereof, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall be held at 10:00 a.m. local time on the later of
(i) July 10, 2007, or (ii) the satisfaction or waiver of all conditions to
closing contained herein, at the offices of Brownstein Hyatt Farber Schreck,
P.C., 410 17th Street, Suite 2200, Denver, Colorado 80202, or at such other time
and/or place as the Parties otherwise agree (the “Closing Date”).

2.4                                 Additional Consideration.  In the event that
the Company achieves total revenue of at least U.S.$23,000,000 and total Pre-Tax
Net Income (as defined below) of at least U.S.$800,000 for the 12 months ended
December 31, 2007 as determined by Buyer’s independent public accounting firm,
Sellers shall be entitled to receive, as additional consideration, ONE MILLION
FIVE HUNDRED THOUSAND U.S. DOLLARS (U.S.$1,500,000) of newly issued, restricted
shares of the common stock of Buyer, $0.001 par value per share (“Buyer Common
Stock”), free and clear of any Liens, based on the closing price of such stock
on the NASD’s Over-The-Counter Bulletin Board on the date of the final auditor’s
report with respect to such financial statements.  Delivery of certificates
evidencing such Buyer Common Stock, if any, shall be made to Sellers no later
than five (5) days after the date of the final auditor’s report. 
Notwithstanding the fact that 50% of the issued and outstanding securities of
the Company are owned by each of Francesca Wright de Cowal and Gregory Cowal,
Francesca Wright de Cowal shall receive shall receive 100% of the Buyer Common
Stock.  “Pre-Tax Net Income” means, for the period indicated, total revenue of
the Company less total expenses of the Company except for Taxes associated with
such revenue, as calculated in accordance with U.S. GAAP by Buyer’s independent
public accounting firm.

2.5                                 Purchase Price Adjustment.  At Closing,
Buyer is assuming the lawsuits, disputes and claims described on Schedule 3.14
(collectively, the “Disputes”).  Notwithstanding the foregoing, Sellers shall
remain jointly and severally liable for any amounts due or payable in excess of
$20,000 in the aggregate with respect to the Disputes, including, without
limitation, any judgments, settlement amounts, defense costs, court or other
tribunal costs and attorneys’ fees.  Buyer shall have the right to pay any or
all amounts due under this Section 2.5 on behalf of the Company and Sellers and
may apply such amounts to reduce the Purchase Price on a dollar-for-dollar basis
by (without limitation) reducing the amounts payable under the Convertible Note.

Article III
Representations and Warranties of the Company and Sellers

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated herein, the Company and Sellers hereby, jointly
and severally, make the following representations and warranties to Buyer,
subject to qualification by the disclosure schedules.  The information disclosed
in any particular disclosure schedule shall be deemed to relate to and to
qualify only the particular representation or warranty set forth in the

7


--------------------------------------------------------------------------------


corresponding numbered section in this Agreement and shall not be deemed to
relate to or to qualify any other representation or warranty.

3.1                                 Organization and Qualification.  The Company
is a corporation duly organized, validly existing and in good standing under the
Laws of the Mexico.  The Company is duly qualified or licensed to do business in
each jurisdiction in which the character of the properties or assets owned,
leased or operated by it or the nature of the activities conducted makes such
qualification or licensing necessary.

3.2                                 Corporate Power.  The Company has all
requisite corporate power and authority necessary to own and/or lease and
operate its properties and assets and to carry on its business as now
conducted.  The Company has all requisite corporate power and authority to
execute, deliver, carry out and perform its obligations under this Agreement and
each other Transaction Document to which it is a party and to consummate the
transactions contemplated hereby and thereby.

3.3                                 Authorization; Binding Obligations.  The
execution, delivery and performance of this Agreement and each other Transaction
Document to which the Company is a party and the consummation of the other
transactions contemplated hereby and thereby, have been duly authorized by all
requisite action on the part of the Company.  This Agreement has been duly
executed and delivered by the Company and, at the Closing, each of the other
Transaction Documents to which the Company is a party will be duly executed and
delivered by the Company.  This Agreement is, and at the Closing each of the
other Transaction Documents to which the Company is a party will be, a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or conveyance or
similar Laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability, and except as rights of indemnity or
contribution may be limited by federal or state securities Laws or the public
policy underlying such Laws.

3.4                                 Conflict; Existing Defaults.

(a)                                  Neither the execution, delivery and
performance by the Company of this Agreement or the other Transaction Documents
to which the Company is a party nor the consummation of the transactions
contemplated hereby or thereby, will conflict with, violate, or cause a default
under, result in the imposition of any Lien under or give rise to a right of
termination, acceleration, suspension, revocation, cancellation or amendment
under, (i) the organizational documents of the Company, (ii) any Contract to
which the Company is a party, or by which its assets are bound, or (iii) any
applicable Laws.

(b)                                 The Company is not (i) in default, breach or
violation of its organizational documents, as in effect as of the date hereof,
as applicable, or (ii) in default, breach or violation of any Contract required
to be disclosed on Schedule 3.9(a) to which it is a party or by which it or its
assets is or may be bound, except, in the case of clause(ii), for such default,
breach or violation as, individually or in the aggregate, is not likely to have
a Material Adverse Effect.

8


--------------------------------------------------------------------------------


3.5                                 Consents and Approvals.  No consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Authority or any other Person is required to be obtained or made by
the Company in connection with the execution, delivery and performance of this
Agreement or any other Transaction Document to which the Company is a party and
the consummation of the transactions contemplated hereby and thereby.

3.6                                 Capitalization.  The Company’s authorized
capital stock consists of 1,000 shares of common stock, par value 100 Pesos per
share.  The issued and outstanding shares of common stock are owned as set forth
on Schedule A.  All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable and were not issued in
violation of any preemptive rights or Contract binding upon the Company or any
applicable Laws.  Except as set forth on Schedule A, there are no outstanding
(i) shares of capital stock or other voting securities of the Company, (ii)
securities convertible into or exchangeable for shares of capital stock or
voting securities of the Company, (iii) options, warrants or other rights to
acquire from the Company or obligations of the Company to issue any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of the Company, or (iv) equity equivalent
interests in the ownership or earnings of the Company or stock appreciation,
phantom stock, right of first refusal, commitment or other similar rights. 
There are no voting trusts, proxies or other agreements or understandings with
respect to the voting, registration or transfer of ownership of the Company’s
capital stock.  The Company is not subject to any obligations (contingent or
otherwise) to repurchase, redeem or otherwise acquire or retire any shares of
its capital stock.  All dividends or distributions on securities of the Company
that have been declared or authorized prior to the date of this Agreement have
been paid in full or accrued for in the Historical Financials.

3.7                                 Subsidiaries.  The Company has no
Subsidiaries.  The Company does not own, directly or indirectly, any capital
stock, partnership interest, joint venture interest or other equity interest of
any other Person.

3.8                                 Financial Statements; Undisclosed
Liabilities.

(a)                                  The books of account and other financial
records of the Company, all of which have been made available to Buyer, are
correct and complete in all material respects, represent actual bona fide
transactions and have been maintained in accordance with sound business and
accounting practices.  Each transaction is properly and accurately recorded in
the books and records of the Company.  The Company maintains an adequate system
of internal accounting controls and does not engage in or maintain any
off-the-books accounts or transactions.

(b)                                 Attached hereto as Schedule 3.8 are the
following (the financial statements referred to in clauses (i) and (ii) below
being collectively referred to as the “Company Historical Financials”):

(i)                                     the Company’s audited balance sheets and
statements of income, retained earnings and cash flows as of and for its fiscal
years ended December 31, 2004, 2005 and 2006; and

9


--------------------------------------------------------------------------------


(ii)                                  the Company’s unaudited interim balance
sheet and statements of income, retained earnings and cash flows as of and for
the three months ended March 31, 2007 (the “Company Current Financials”).

The Company Historical Financials (including, in each case, the related
schedules and notes, if any) fairly present the financial condition, results of
operations and changes in financial position of the Company as of and for the
respective dates and periods covered thereby and were prepared in accordance
with Mexican GAAP applied on a consistent basis throughout the periods covered
thereby subject, in the case of the Company Current Financials, to year-end
audit adjustments (which will not be material) and the lack of footnotes and
other presentation items.

(c)                                  Except as set forth on Schedule 3.8(c), the
Company does not have any liabilities (whether known or unknown, whether direct
or indirect, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due, including
any liability for Taxes), except for (i) liabilities set forth in the Company
Current Financials, and (ii) liabilities that have arisen after the Company
Current Financials in the ordinary course of business.

(d)                                 On the date hereof and immediately prior to
the Closing Date, the Company is Solvent.

3.9                                 Contracts.

(a)                                  Schedule 3.9(a) sets forth a true, correct
and complete list of all Contracts to which the Company is a party or to which
any of its assets or properties is bound:

(i)                                     under which the Company is indemnified
for or against any liability, or under which the Company is or could be
obligated to indemnify any Person;

(ii)                                  under which the Company leases personal
property from or to third parties under capitalized leases per annum or under
operating leases;

(iii)                               for the purchase or sale of products or
other personal property or for the furnishing or receipt of services (A) that
calls for performance over a period of more than one year or (B) in which the
Company has agreed to purchase a minimum quantity of goods or services or has
agreed to purchase goods or services exclusively from any Person;

(iv)                              (A) granting representation, marketing,
manufacturing, purchase or distribution rights or (B) relating to Company
Intellectual Property (including license, development or similar agreements);

(v)                                 under which the Company has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness for borrowed money;

(vi)                              establishing or maintaining any partnership,
joint venture or strategic alliance;

10


--------------------------------------------------------------------------------


(vii)                           under which there is or may be imposed a
security interest or other Lien on any of its assets, whether tangible or
intangible (other than security interests or Liens granted in favor of Buyer);

(viii)                        concerning any confidentiality or non-solicitation
obligations;

(ix)                                under which the Company is restricted from
carrying on its business or any part thereof, or from competing in any line of
business or with any Person;

(x)                                   with officers, directors, employees or
consultants of the Company, in each case involving payments by the Company in
excess of $5,000 per annum;

(xi)                                involving any Affiliates of the Company;

(xii)                             under which the consequences of a default or
termination would reasonably be expected to have, a Material Adverse Effect;

(xiii)                          under which the Company will (A) receive
aggregate payments from customers, (B) make aggregate payments to vendors or
other suppliers or (C) make or receive aggregate payments to or from any other
Persons, in each case in excess of $25,000 per annum (with specific reference to
those agreements in excess of $500,000 per annum);

(xiv)                         which are subject to termination or modification
by any third party as a result of the transactions contemplated by this
Agreement;

(xv)                            not entered into in the ordinary course of
business and not otherwise disclosed on Schedule 3.9(a) in response to any of
the foregoing clauses; or

(xvi)                         are otherwise material to the Company’s business.

The Company has delivered to Buyer true, correct and complete copies of each
such Contract.  To the extent that written Contracts do not exist, the Company
has delivered to Buyer accurate summaries of the material terms and conditions
of such oral Contracts.  Such Contracts constitute all material Contracts
necessary for the Company to conduct its business as currently conducted.

(b)                                 (i) each Contract existing as of the date
hereof is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms (except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or similar Laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability), and (ii) to
the Knowledge of the Company, each Contract existing as of the date hereof is a
legal, valid and binding obligation of the other parties thereto, enforceable
against the other parties in accordance with its terms (except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or similar Laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability) and is in full
force and effect.  The Company is and, to the Knowledge of the Company each
other party to each Contract existing as

11


--------------------------------------------------------------------------------


of the date hereof are, in compliance with the terms thereof, and no default or
event of default by the Company or any other party thereto exists thereunder.

3.10                           Accounts Receivable.  All accounts receivable of
the Company (a) are legal, valid and binding obligations of the Persons shown in
the accounting records of the Company as the obligor with respect thereto, (b)
arose out of bona fide sales actually made or services actually performed on or
prior to such date in the ordinary course of business, (c) are not subject to
discount, rebate, off-set, return privilege (other than return privileges
granted in the ordinary course of business consistent with past practice) or
claim, and (d) have been billed and are valid and collectible in the ordinary
course of business.

3.11                           Employees; Labor Relations.

(a)                                  The Company has previously provided to
Buyer a correct and complete list of (i) all managers and executive officers of
the Company, (ii) all other employees of or consultants to the Company,
(iii) the current job title or relationship to the Company of each such Person
and (iv) the amount of compensation (including bonuses and commissions or other
benefits) paid to each such Person during the fiscal year ended December 31,
2006 and which each of them is expected to receive in the current fiscal year.

(b)                                 Except as otherwise disclosed on
Schedule 3.11(b), the Company is not a party to any written employment
agreements, independent contractor or consulting agreements and sales
representative (or similar) agreements, golden parachute agreements, change of
control agreements and employee-related non-competition and non-solicitation or
similar agreement, written or oral, with any Person.

(c)                                  (i) Except as otherwise disclosed on
Schedule 3.11(c), no employees of the Company are represented by any labor union
or similar organization, (ii) the Company is not party to any collective
bargaining or similar agreement covering any of its employees and (iii) no labor
union or similar organization or group of employees has made a demand for
recognition, filed a petition seeking a representation proceeding, given the
Company notice of any intention to hold an election of a collective bargaining
representative or engaged in any organizing activities at any time during the
past three years.

(d)                                 (i) No strike, work stoppage, contract
dispute or other labor disturbance involving any employees of the Company
currently exists or, to the Company’s knowledge, is threatened and (ii) no
investigation, action or proceeding by or before any governmental entity which
relates to allegedly unfair or discriminatory employment or labor practices by
the Company or the violation by the Company of any applicable Law relating to
employment or labor practices is pending or, to the Company’s knowledge,
threatened.

3.12                           Welfare Plans.  Schedule 3.12 sets forth a
correct and complete list of all Welfare Plans.  Except as otherwise disclosed
on Schedule 3.12:

(a)                                  each Welfare Plan and any related trust has
been established, maintained, administered and funded in all material respects
in compliance with all applicable Laws;

12


--------------------------------------------------------------------------------


(b)                                 no transaction or omission has occurred with
respect to any Welfare Plan or related trust that could subject the Company to
any Tax or penalty under applicable Laws;

(c)                                  none of the Welfare Plans or any related
trusts have any unfunded liabilities;

(d)                                 none of the Welfare Plans provides medical,
health, life insurance or other welfare-type benefits to former employees of the
Company or any Affiliate;

(e)                                  there are no actions, suits, investigations
or other proceedings pending or, to the Company’s knowledge, threatened against
any Plan or any related trust or any fiduciary thereof;

(f)                                    there are no outstanding Governmental
Orders that name any Plan or any related trust or any fiduciary thereof or are
directed to any Plan or related trust, any fiduciary thereof or any assets
thereof;

(h)                                 there are no benefits or perquisites
available to any employees of the Company that are not generally available to
all employees of the Company.

The Company has delivered to Buyer true, correct and complete copies of all
Welfare Plan documentation.

3.13                           Taxes.  Except as set forth on Schedule 3.13:

(a)                                  all Tax Returns with respect to Taxes which
are required to be filed by or on behalf of the Company with any Governmental
Authority have been properly prepared and filed and correctly state the
Company’s Tax liability;

(b)                                 the Company has paid, or has made adequate
reserves on its books for the payment of, all Taxes shown to be due on such Tax
Returns or claimed to be due by any Governmental Authority or which the Company
otherwise is liable for or is required to withhold on behalf of any other
Person;

(c)                                  the reserves and provisions for Taxes on
the books of the Company are adequate for all open years and for its current
fiscal period;

(d)                                 the Company has no knowledge of any proposed
assessment of any additional Taxes by any governmental entity or of any basis
for any such assessment (whether or not reserved against);

(e)                                  the Company is not currently being audited
by any governmental entity, and no such audit is pending or, to the Company’s
knowledge, threatened;

(f)                                    the Company has not given any waiver or
extension of any period of limitation governing the time of assessment or
collection of any Tax; and

13


--------------------------------------------------------------------------------


(g)                                 the Company is not party to any Tax sharing
or similar agreement with any other Person.

3.14                           Litigation.  Except as otherwise disclosed on
Schedule 3.14, there is no pending or, to the Company’s knowledge, threatened
investigation, action or proceeding against, relating to or affecting the
Company or its assets or any officer, director or employee thereof in his or her
capacity as such, by or before any Governmental Authority or arbitrator. 
Schedule 3.14 sets forth a correct and complete list of each investigation,
action and proceeding (a) described in the preceding sentence or (b) in which
the Company is the plaintiff or initiating party, together with the parties
thereto, the alleged basis therefore, the relief sought therein and the current
status.

3.15                           Transactions with Related Parties.  (a) none of
the customers, suppliers, distributors or sales representatives of the Company
are Related Parties; (b) none of the Company’s assets are owned or used by or
leased to any Related Parties; (c) no Related Party is a party to any Business
Agreement; and (d) no Related Party provides any legal, accounting or other
services to the Company.

3.16                           Licenses and Permits.

(a)                                  Schedule 3.16(a) lists all Licenses and
Permits.  No other governmental authorizations are necessary or required for the
Company to lawfully conduct its Business as currently conducted or for the
Company to own, lease or use its assets.

(b)                                 Each of the Licenses and Permits is valid
and in full force and effect.  The Company has not received any notice that
remains outstanding from any Governmental Authority regarding any actual or
proposed revocation, withdrawal, suspension, cancellation or termination (other
than by expiration) of any material Licenses and Permits.  The transactions
contemplated by this Agreement will not adversely affect the Company’s right to
utilize the Licenses and Permits.  The Company has delivered to Buyer true,
correct and complete copies of each License and Permit.

3.17                           Personal Property.  The Company has good and
marketable title to all personal property purported to be owned by it and good
leasehold title to all personal property purported to be leased by it, in each
case free and clear of any Liens, other than Permitted Liens.  The Company’s
machinery, equipment, vehicles and other tangible assets have been maintained in
good working condition (normal wear and tear excepted).  The Company owns or
properly leases all the assets necessary to and currently utilized in the
operation of the Business.  No Seller owns any of the assets currently utilized
in the Business.

3.18                           Real Property.

(a)                                  Schedule 3.18 sets forth a correct and
complete list of all real property owned, leased, occupied or used by the
Company (collectively, the “Real Property”) and indicates whether such property
is owned or leased by the Company.

(b)                                 Schedule 3.18 sets forth a correct and
complete list of (i) all leases, subleases and other material agreements or
rights pursuant to which any Person has the right to occupy or use any Real
Property owned by the Company and (ii) all leases, subleases and other

14


--------------------------------------------------------------------------------


material agreements or rights pursuant to which the Company has the right to
occupy or use any Real Property owned by others.

(c)                                  Except as set forth on Schedule 3.18, the
Company has good and marketable and fee simple title to all Real Property
purported to be owned by it and good leasehold title to all Real Property
purported to be leased by it, in each case free and clear of any Liens, other
than Permitted Liens.

(d)                                 All buildings and other improvements located
on the Real Property (including without limitation all water, sewer, gas,
electrical and HVAC systems servicing the same) are in good repair and operating
condition and are suitable for the purposes for which they are used.  The Real
Property constitutes all real property, buildings and other improvements
necessary for the Company to conduct its business as currently conducted and as
currently planned to be conducted.

(e)                                  All buildings and other improvements
located on the Real Property, and the use of the Real Property by the Company
and all Persons claiming under it, comply with all Governmental Rules relating
to zoning and land use and with all easements, covenants and other restrictions
applicable to the Real Property, except where such non-compliance would,
individually or in the aggregate, have a Material Adverse Effect.

(f)                                    The Real Property:  (i) is adequately
serviced by all utilities necessary for the Company to conduct its business as
currently conducted and as currently planned to be conducted thereon; (ii) has
adequate means of ingress and egress, either directly or by means of perpetual
easements or rights-of-way which run with the Real Property; (iii) has adequate
parking that is sufficient to meet the needs of the Company’s employees and
business invitees and to comply with applicable Laws; and (iv) is not located in
whole or in part within an area identified as a flood hazard area by any
Governmental Authority.

3.19                           Environmental Matters.

(a)                                  the operations of the Company is in
compliance with all applicable Environmental Laws and all Licenses and Permits
issued pursuant to the Environmental Laws or otherwise;

(b)                                 the Company has obtained all Licenses and
Permits required to operate its business in compliance with all applicable
Environmental Laws;

(c)                                  the operations of the Company have not
resulted in Releases of Hazardous Material into the environment;

(d)                                 the Company is not the subject of any
outstanding Court Order or Contract, nor, to the Knowledge of the Company, is it
threatened to be the subject of any Court Order or Contract, with any
Governmental Authority respecting (i) compliance with Environmental Laws,
(ii) Remedial Action, or (iii) any Release or threatened Release of a Hazardous
Material, and the Company has not received any written communication alleging
that the Company may be in violation of any Environmental Law or any License or
Permit issued pursuant to Environmental Law, or may have any liability under any
Environmental Law;

15


--------------------------------------------------------------------------------


(e)                                  there are no investigations of the
Business, or currently or previously owned, operated or leased property of the
Company pending or, to the Knowledge of the Company, threatened which alleges
any liability or other obligation pursuant to any Environmental Law;

(f)                                    no Hazardous Substances have been or are
being generated, used, processed, treated, stored, released, transported or
disposed of by the Company, except in compliance with applicable Environmental
Laws;

(g)                                 to the Company’s knowledge, no Person who
has owned, leased, occupied or used any real property now or previously owned,
leased, occupied or used by the Company generated, used, processed, treated,
stored, released or disposed of any Hazardous Substances on such property; and

(h)                                 to the Company’s knowledge, no underground
storage tanks are located on any real property owned, leased, occupied or used
by the Company.

3.20                           Intellectual Property.  Schedule 3.20 sets forth
a correct and complete list of (a) all patents, registered and unregistered
trademarks, service marks, logos, corporate and trade names, domain names and
registered and unregistered copyrights, and all applications therefor, which are
owned, licensed or used by the Company (together with all inventions,
discoveries, techniques, processes, methods, formulae, designs, computer
software, trade secrets, confidential information, know-how and ideas which are
owned, licensed or used by the Company, the “Intellectual Property”), (b) all
licenses or other agreements pursuant to which any Person has the right to use
any Intellectual Property owned by the Company and (c) all licenses or other
agreements pursuant to which the Company has the right to use any Intellectual
Property owned by others (excluding “shrink-wrapped” software applications that
are generally available to the public).  The Company has the lawful right to use
all of the Intellectual Property, and no such use infringes upon the lawful
rights of any other Person.  To the Company’s knowledge, no Person is using any
Intellectual Property in a manner which infringes upon the lawful rights of the
Company.  The Intellectual Property constitutes all intellectual property
necessary for the Company to conduct its business as currently conducted.

3.21                           Powers of Attorney.  There are no outstanding
powers of attorney in effect with respect to the Company.

3.22                           Insurance.  Schedule 3.22 sets forth a correct
and complete list of all insurance policies of which the Company is the owner,
insured, loss payee or beneficiary and indicates for each such policy any
pending claims thereunder.  Except as otherwise disclosed on Schedule 3.22; 
(a) there has been no failure to give any notice or present any material claim
under any such policy in a timely fashion or as otherwise required by such
policy; (b) all premiums under such policies which are due and payable have been
paid in full; (c) no such policy provides for retrospective or retroactive
premium adjustments; (d) the Company has not received notice of any material
increase in the premium under, cancellation or non-renewal of or disallowance of
any claim under any such policy; (e) the Company has not been refused any
insurance, nor has its coverage been limited by any carrier; and (f) since
January 1, 2003, the Company has maintained, or been the beneficiary of, general
liability and product liability

16


--------------------------------------------------------------------------------


policies reasonable, in both scope and amount, in light of the risks attendant
to their respective businesses and which provide coverage comparable to coverage
customarily maintained by others in similar lines of business, and such policies
have been “occurrence” policies and not “claims made” policies.

3.23                           Business Relationships.  The Company has not
received any notice with respect to any actual or threatened termination or
cancellation of, or any adverse modification or material change in, the business
relationship between the Company, on the one hand, and any vendor, distributor,
supplier or customer, on the other hand, and to the Knowledge of the Company,
there is no basis for such termination or cancellation of any such business
relationships, other than the termination of any such relationships upon
expiration of the agreement related thereto.  Schedule 3.23 contains a list of
the 10 largest customers, and the 10 largest suppliers of the Company for each
of the two most recent fiscal years (determined on the basis of the total dollar
amount of gross sales) showing the total dollar amount of gross sales to each
such customer and the percentage of all sales during each such year and the
total amount of purchases made to each such supplier and the percentage of all
purchases made during each such year.

3.24                           Inventories.  Except to the extent of inventory
reserves reflected in the Company Historical Financials, the items included in
such inventories are normal items of inventory carried by the Company, and are
current, suitable and merchantable at customary prices for the filling of orders
in the normal course of business, and are not obsolete, damaged, defective or
slow moving.  The Company has all right, title and interest in the inventories
reflected in the Company Historical Financials (except to the extent they have
been sold in the ordinary course of business since the date thereof).  Except
for such items acquired or produced after March 31, 2007, all items of inventory
carried by the Company are reflected on the Company Historical Financials at the
lower of cost (determined on a first-in, first-out bases) or market in
accordance with Mexican GAAP applied on a consistent basis, with adequate
provisions or adjustments having been made for excess and slow-moving inventory
and inventory obsolescence and shrinkage.

3.25                           Depository and Other Accounts.  Schedule 3.25
sets forth a true, correct and complete list of all banks and other financial
institutions and depositories at which the Company maintains (or has caused to
be maintained) deposit accounts, lockbox accounts, spread accounts, yield
supplement reserve accounts, operating accounts, trust accounts, trust
receivable accounts or other accounts of any kind or nature into which funds of
the Company are deposited from time to time.  Such Schedule 3.25 correctly
identifies the name and address of each depository, the name in which each
account is held, the purpose of the account, the type of account, the account
number, the specific contact person at such depository and his or her direct
telephone number and email address.

3.26                           Books and Records.  The minute books and similar
records of the Company contain true and complete records of all actions taken at
any meeting of the Company’s stockholders, directors, or any committees thereof,
as the case may be, and of all written consents executed in lieu of the holding
of any such meeting, and have been maintained in accordance with good business
accounting and bookkeeping practices.

17


--------------------------------------------------------------------------------


3.27                           Brokers; Certain Expenses.  None of the Company
nor any of its Affiliates is obligated to pay any fee or commission to any
broker, finder, investment banker or other intermediary, in connection with this
Agreement, any other agreement, or any of the transactions contemplated hereby
or thereby for which Buyer (or the Company after the Closing Date) will have any
liability.

3.28                           Compliance with Laws.  Except as set forth in
Schedule 3.28, the Company is in compliance in all material respects with all
applicable Laws.  The Company is not subject to any Court Orders.  Except as set
forth on Schedule 3.28, no investigation or review by any Governmental Authority
with respect to the Company is pending or filed or, to the Knowledge of the
Company, threatened nor, to the Knowledge of the Company, has any Governmental
Authority indicated an intention to conduct the same.

3.29                           Interim Changes.  Except as set forth on Schedule
3.29, since December 31, 2006, there has been no:

(a)                                  change in the condition, financial or
otherwise, of the Company, which had, or would reasonably be expected to have, a
Material Adverse Effect;

(b)                                 material loss, damage or destruction of or
to any of the Company’s assets, whether or not covered by insurance;

(c)                                  sale, lease, transfer or other disposition
by the Company of, or mortgages or pledges of or the imposition of any Lien
(other than Permitted Liens) on, any portion of the Company’s assets, other than
the sale of assets in the ordinary course of the Company’s business;

(d)                                 adjustment or write-off of accounts
receivable not reflected in the Company Historical Financials or any change in
the collection, payment or credit experience or practices of the Company;

(e)                                  change in the Tax or cash basis accounting
methods or practices employed by the Company or change in depreciation or
amortization policies;

(f)                                    payment by the Company of any dividend,
distribution or extraordinary or unusual disbursement or expenditure;

(g)                                 termination, waiver or cancellation of any
material rights or claims of the Company, under any Contract or otherwise;

(h)                                 the Company has not made, or committed to
make, any capital expenditures in excess of U.S.$25,000 in the aggregate;

(i)                                     other transaction not in the ordinary
course of business and consistent with past practice;

(j)                                     the Company has not granted or is
committed to grant any salary or other compensation increase to any of its
employees other than in the ordinary course of business; or

18


--------------------------------------------------------------------------------


(k)                                  binding commitment with respect to any of
the foregoing.

3.30                           No Omissions or Misstatements.  None of the
representations or warranties of the Company included in this Agreement as
qualified by the disclosure schedules hereto, or other Transaction Documents
furnished or to be furnished by the Company contains any untrue statement of a
material fact or is misleading in any material respect or omits to state any
material fact necessary in order to make any of the statements herein or therein
not misleading in light of the circumstances in which they were made.

Article IV
Representations and Warranties of Sellers

As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated herein, each Seller, severally and not jointly,
hereby represents and warrants to Buyer, with respect to such Seller only, as
follows:

4.1                                 Ownership of Capital Stock.  Such Seller is
the beneficial and record owner of the Stock identified next to such Seller’s
name on Schedule A hereto, free and clear of any Liens.  Such Seller has the
requisite right, power and authority to transfer the Stock owned by such Seller,
and immediately following the Closing, Buyer will own 100% of the capital stock
of the Company (except Francesca Wright de Cowal shall retain one share of the
Company following the Closing), free and clear of any Liens.

4.2                                 Legal Capacity.  Such Seller has the legal
capacity to execute, deliver, carry out and perform its obligations under this
Agreement and each other Transaction Document to which it is a party and to
consummate the transactions contemplated hereby and thereby.

4.3                                 Authorization; Binding Obligation.  No
action, consent or approval on the part of such Seller is necessary to authorize
such Seller’s due and valid execution, delivery and consummation of this
Agreement and each other Transaction Document to which it is a party.  This
Agreement has been duly executed and delivered by such Seller and, at the
Closing, each of the other Transaction Documents to which such Seller is a party
will be duly executed and delivered by such Seller.  This Agreement is, and at
the Closing each of the other Transaction Documents to which such Seller is a
party will be, a legal, valid and binding obligation of such Seller, enforceable
against such Seller in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or similar Laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability, and except as
rights of indemnity or contribution may be limited by federal or state
securities Laws or the public policy underlying such Laws.

4.4                                 Conflict.  Neither the execution, delivery
and performance by such Seller of this Agreement or any of the other Transaction
Documents to which such Seller is a party nor the consummation of the
transactions contemplated hereby or thereby, will conflict with, violate, or
cause a default under, result in the imposition of any Lien under or give rise
to a right of termination, acceleration, suspension, revocation, cancellation or
amendment under (a) any Contract to which such Seller is a party, or by which
its assets are bound, which could reasonably be expected to adversely impact
such Seller’s obligations under this Agreement, or

19


--------------------------------------------------------------------------------


(b) any applicable Laws, which could reasonably be expected to adversely impact
such Seller’s obligations under this Agreement.

4.5                                 Consents and Approvals.  No consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Authority or any other Person is required to be made or obtained by
such Seller in connection with the execution, delivery and performance of this
Agreement or the Transaction Documents to which such Seller is a party and the
consummation of the transactions contemplated hereby and thereby.

4.6                                 Litigation.  There is no pending, or to such
Seller’s knowledge, threatened, investigation, action or proceeding to which
such Seller is a party or which relates to such Seller, which questions the
validity of this Agreement or impairs the ability of such Seller to consummate
the transactions contemplated hereby or the transactions contemplated by the
other Transaction Documents to which such Seller is a party.

4.7                                 Brokers’ Fees.  Such Seller is not obligated
to pay any fee or commission to any broker, finder, investment banker or other
intermediary, in connection with this Agreement, any other agreement, or any of
the transactions contemplated hereby or thereby for which Buyer (or the Company
after the Closing Date) will have any liability.

4.8                                 Securities Representations.  Each Seller:
(a) is acquiring a Convertible Note for its own account with the present
intention of holding such securities for investment purposes and with no
intention of selling such securities in violation of applicable U.S. securities
Laws; (b) has had an opportunity to ask questions and receive answers concerning
the terms and conditions of the offering of the Convertible Note and the
transactions contemplated by this Agreement and the other Transaction Documents
and has had such access to such other information concerning Buyer and its
business and assets as such Seller may have requested; (c) is an “accredited
investor” as defined in Rule 501(a) under the U.S. Securities Act of 1933, as
amended; (d) by reason of its business and financial experience and the business
and financial experience of those retained by such Seller to advise him with
respect to his investment in the Convertible Note, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of its prospective investment in the
Convertible Note; and (e) is able to bear the economic risk of its investment in
the Convertible note for an indefinite period of time and, at the present time,
is able to afford a loss of such investment.

Article V
Representations and Warranties of Buyer

As a material inducement to the Company and Sellers to enter into this Agreement
and to consummate the transactions contemplated hereunder, Buyer hereby
represents and warrants to Sellers, as follows:

5.1                                 Organization.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Nevada.  Buyer is duly qualified or licensed to do business in each jurisdiction
in which the character of the properties or assets owned, leased or operated by
it or the nature of the activities conducted makes such qualification or
licensing necessary.

20


--------------------------------------------------------------------------------


5.2                                 Corporate Power.  Buyer has all requisite
corporate power and authority to own and/or lease and operate its properties and
assets and to carry on its business as now conducted.  Buyer has all requisite
corporate power and authority to execute, deliver, carry out and perform its
obligations under this Agreement and each other Transaction Document to which it
is a party and to consummate the transactions contemplated hereby and thereby.

5.3                                 Authorization; Binding Obligations.  The
execution, delivery and performance by Buyer of this Agreement and each other
Transaction Documents to which Buyer is a party, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
requisite action on the part of Buyer.  This Agreement has been duly executed
and delivered by Buyer, and, at the Closing, each of the other Transaction
Documents to which Buyer is a party will be duly executed and delivered by
Buyer.  This Agreement is, and at the time of the Closing each of the other
Transaction Documents to which Buyer is a party will be, a legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or similar Laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, and except as rights of indemnity or contribution
may be limited by federal or state securities Laws or the public policy
underlying such Laws.

5.4                                 Conflict; Existing Defaults.

(a)                                  Neither the execution, delivery and
performance by Buyer of this Agreement or the other Transaction Documents to
which Buyer is a party nor the consummation of the transactions contemplated
hereby or thereby, will conflict with, violate, or cause a default under, result
in the imposition of any Lien under or give rise to a right of termination,
acceleration, suspension, revocation, cancellation or amendment under, (i) the
organizational documents of Buyer, (ii) any Contract to which Buyer is a party,
or by which its assets are bound, or (iii) any applicable Laws.

(b)                                 Buyer is not (i) in default, breach or
violation of its organizational documents, as in effect as of the date hereof,
as applicable, or (ii) in default, breach or violation of any material Contract
to which it is a party or by which it or its assets is or may be bound, except
in the case of clause (ii), for such default, breach or violation as,
individually or in the aggregate, is not likely to have a Material Adverse
Effect.

5.5                                 Consents and Approvals.  No consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Authority or any other Person is required to be obtained or made by
Buyer in connection with the execution, delivery and performance of this
Agreement or any other Transaction Document to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby.

5.6                                 Capitalization.  Buyer’s authorized capital
stock consists of 195,000,000 shares of Buyer Common Stock and 5,000,000 shares
of preferred stock U.S.$0.001 par value per share.  The are currently 80,366,250
shares of Buyer Common Stock issued and outstanding and 1,000,000 shares of
Series A Convertible Preferred Stock, U.S.$.001 par value per share, issued and
outstanding.

21


--------------------------------------------------------------------------------


5.7                                 SEC Reports.  Seller’s SEC Reports (i) at
the time filed or if amended or superseded by a later filing, as of the date of
the last such amendment or filing, complied as to form in all material respects
with the requirements of the U.S. Securities Act of 1933, as amended, or the
U.S. Securities Exchange Act of 1934, as amended, as the case may be, and (ii)
did not at the time they were declared effective or filed, as the case may be,
or if amended or superseded by a later filing, as of the date of the last such
amendment or such filing, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

5.8                                 Brokers; Certain Expenses.  Buyer has not
paid and is not obligated to pay any fee or commission to any broker, finder,
investment banker or other intermediary in connection with this Agreement, any
other agreement or any of the transactions contemplated hereby or thereby for
which Sellers will have any liability.

5.9                                 Compliance with Laws.  Buyer is in
compliance in all material respects with all applicable Laws.  Buyer is not
subject to any Court Orders.  No investigation or review by any Governmental
Authority with respect to Buyer is pending or filed or, to the Knowledge of
Buyer, threatened nor, to the Knowledge of Buyer, has any Governmental Authority
indicated an intention to conduct the same.

Article VI
Covenants of the Parties

6.1                                 Conduct of Company Business.  From the date
hereof to the Closing, except as expressly contemplated by this Agreement or
otherwise consented to by Buyer in writing, Sellers shall use their reasonable
best efforts to cause the Company to, and the Company shall:

(a)                                  conduct its business only in the usual,
regular and ordinary course in substantially the same manner as heretofore
conducted;

(b)                                 maintain in all material respects all of the
structures, equipment, vehicles and other tangible personal property of its
business in its present condition, except for ordinary wear and tear and damage
by unavoidable casualty and sales of inventory in the ordinary course of
business;

(c)                                  keep in full force and effect insurance
comparable in amount and scope of coverage to insurance now carried with respect
to its business;

(d)                                 perform in all material respects all
obligations under Contracts relating to or affecting its business;

(e)                                  maintain the books of account and records
of its business in the usual, regular and ordinary manner consistent with past
practice;

(f)                                    comply in all material respects with all
Laws applicable to the conduct of its business;

22


--------------------------------------------------------------------------------


(g)                                 not enter any employment agreement or
commitment to employees of its business or effect any increase in the
compensation or benefits payable or to become payable to any officer, director
or employee of the Business other than increases in non-officer employee
compensation effected in the ordinary course of business;

(h)                                 create or permit to exist any Lien on the
assets of the Company other than a Permitted Lien;

(i)                                     not enter into or materially modify any
agreement for indebtedness or any Contract obligating the Company to purchase
goods or services for a period of 90 days or more, or sell, lease, license or
otherwise dispose of any asset of its business (other than dispositions of
obsolete assets and inventory in the ordinary course of business) or acquire any
substantial assets other than replacement assets, inventory and supplies to be
used in its business;

(j)                                     not take any action with respect to, or
make any material change in its accounting or Tax policies or procedures;

(k)                                  not make, change or revoke any Tax election
or settle or compromise any Tax Liability, or amend any Tax Return, change an
annual accounting period, adopt or change any accounting method, file any
amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Tax Liability of the Company for any period ending after the
Closing Date or decreasing any Tax attribute of the Company existing on the
Closing Date; and Company shall promptly notify Buyer if Company makes any
amendment to a Tax Return or files and amended Tax Return;

(l)                                     not issue any capital stock or
securities convertible into capital stock; or

(m)                               not authorize or enter into any commitment
with respect to any of the matters described above.

6.2                                 Access to Information.

(a)                                  Buyer’s Investigation.  Between the date of
this Agreement and the Closing Date, the Company will (i) give Buyer and its
authorized representatives (including lenders, legal counsel and accountants)
reasonable access to all employees, offices, warehouses and other facilities and
property of the Company’s business and to their books and records, at times that
are mutually agreed between Buyer and the Company, (ii) permit Buyer and its
authorized representatives to make such inspections thereof as Buyer may
reasonably require, and (iii) furnish Buyer and its representatives and advisers
with such financial and operating data and other information with respect to the
business and properties of the Company’s business as Buyer may from time to time
reasonably request; provided, however, that any such investigation shall be
conducted in such a manner as not to interfere unreasonably with the operation
of the Business. Buyer shall not contact the Company’s employees, contractors,
vendors, or customers

23


--------------------------------------------------------------------------------


without the express prior consent of the Company, which shall not be
unreasonably withheld or delayed.

(b)                                 Confidentiality.  If the transactions
contemplated by this Agreement are not consummated (and in any event prior to
the Closing Date), Buyer, Sellers and the
Company will maintain the confidentiality of all information and materials
obtained from the other Parties and will not use or permit others to use such
information for any other purpose, except to the extent disclosure of any such
information is authorized by the other Parties or required by Law, and upon
termination of this Agreement, Buyer, Sellers and the Company and their
respective representatives will promptly return to the other Parties all
materials obtained from such other Parties in connection with the transactions
contemplated by this Agreement and all copies thereof.  The provisions of this
Section 6.2(b) will not apply to any information, documents or material which
are in the public domain other than by reason of a breach of this Section
6.2(b).

6.3                                 Efforts to Consummate Transaction.  The
Parties shall use their commercially reasonable efforts to take or cause to be
taken all such actions required to consummate the transactions contemplated
hereby including, without limitation, such actions as may be necessary to
obtain, prior to the Closing, all necessary governmental or other third-party
approvals and consents required to be obtained by the Company, Sellers or Buyer
in connection with the consummation of the transactions contemplated by this
Agreement.

6.4                                 No Solicitation.  Unless this Agreement
shall have been terminated pursuant to Section 9.1, Sellers shall not, and shall
not permit the Company to, directly or indirectly through any officer, director,
employee, agent, affiliate or otherwise, enter into any agreement, agreement in
principle or other commitment (whether or not legally binding) relating to a
Competing Transaction or solicit, initiate or encourage the submission of any
proposal or offer from any person or entity (including the Company’s officers,
partners, employees and agents) relating to any Competing Transaction, nor
participate in any discussions or negotiations regarding, or furnish to any
other person or entity any information with respect to, or otherwise cooperate
in any way with, or assist or participate in, facilitate or encourage, any
effort or attempt by any other person or entity to effect a Competing
Transaction.  The Company and Sellers shall immediately cease any and all
contacts, discussions and negotiations with third parties regarding any
Competing Transaction.  Sellers shall, and shall cause the Company to, notify
Buyer if any proposal regarding a Competing Transaction (or any inquiry or
contact with any person or entity with respect thereto) is made and shall advise
Buyer of the contents thereof (and, if in written form, provide Buyer with
copies thereof).  Notwithstanding the foregoing, nothing contained in this
Section 6.4 shall prohibit Sellers, or any officer or director of the Company,
from taking any of the actions described in this Section 6.4 in response to an
unsolicited inquiry, offer or proposal to the extent that the Board of Directors
of the Company determines in good faith that the fiduciary obligations of such
officers and directors to the Company require that such actions be taken.  If
this Agreement is terminated by Buyer, Sellers or the Company as the result of
the approval of a Competing Transaction by the Board of Directors of the Company
(and Buyer is not in breach of this Agreement), the Company and Sellers jointly
and severally agree to pay Buyer a breakup fee of $100,000 within three (3)
Business Days of the termination of this Agreement.

24


--------------------------------------------------------------------------------


6.5                                 Tax Matters.

(a)                                  Sellers will be responsible for and shall
cause the Company to timely file any income Tax Returns with a filing due date
that is after the Closing Date for Tax periods of the Company that end on or
before the Closing Date.  Sellers shall permit Buyer to review and comment on
each such Tax Return described in the preceding sentence prior to filing, and
Sellers shall make any revisions to such Tax Returns as may be reasonably
requested by Buyer in order to comply with applicable Laws.  Buyer will be
responsible for and shall cause the Company to timely file any income Tax
Returns with a filing due date that is after the Closing Date for Tax periods of
the Company that begin after the Closing Date.

(b)                                 Each Seller jointly and severally
indemnifies, defends and holds harmless the Company, Buyer, and each Buyer
Affiliate and the Buyer Indemnified Parties and hold them harmless from and
against without duplication, any loss, claim, liability, expense, or other
damage attributable to (i) all Taxes (or the non-payment thereof) of the Company
for all taxable periods ending on or before the Closing Date and the portion
through the end of the Closing Date for any taxable period that includes (but
does not end on) the Closing Date (“Pre-Closing Tax Period”), (ii) all Taxes of
any member of an affiliated, consolidated, combined or unitary group of which
the Company (or any predecessor of any of the foregoing) is or was a member on
or prior to the Closing Date, including pursuant to U.S. Treasury Regulation
§ 1.1502 6 or any analogous or similar state, local or foreign Law, and (iii)
any and all Taxes of any person (other than the Company) imposed on the Company
as a transferee or successor, by contract or pursuant to any Law, which Taxes
relate to an event or transaction occurring before the Closing.  Sellers shall
reimburse Buyer for any Taxes of the Company that are the responsibility of
Sellers pursuant to this Section 6.5(b) within 15 Business Days after payment of
such Taxes by Buyer or the Company.

(c)                                  Buyer and the Company agree that, in the
case of any taxable period that includes (but does not end on) the Closing Date
(a “Straddle Period”), the amount of any Taxes based on or measured by income or
receipts of the Company for the Pre-Closing Tax Period shall be determined based
on an interim closing of the books as of the close of business on the Closing
Date (and for such purpose, the taxable period of any partnership or other
pass-through entity in which the Company holds a beneficial interest shall be
deemed to terminate at such time) and the amount of other Taxes of the Company
for a Straddle Period that relates to the Pre- Closing Tax Period shall be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction the numerator of which is the number of days in the taxable period
ending on the Closing Date and the denominator of which is the number of days in
such Straddle Period.

(d)                                 Except to the extent required by Law, Buyer
shall not amend, and shall not permit the Company to amend, any income Tax
Return or election made in connection with such income Tax Return for any Tax
period ending on or prior to Closing without the prior written consent of
Sellers if such amendment would have the effect of increasing the amount of Tax
payable by Sellers with respect to such period.

(e)                                  Buyer and Sellers covenant and agree to
cooperate with each other regarding Tax matters as follows:

25


--------------------------------------------------------------------------------


(i)                                     Buyer, the Company and Sellers shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to this Section 6.5(e) and
any audit, litigation or other proceeding with respect to Taxes.  Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  Buyer, the Company and Sellers agree (A) to
retain all books and records with respect to Tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Buyer or Sellers, any extensions thereof) of the respective taxable periods, and
to abide by all record retention agreements entered into with any taxing
authority, and (B) to give the other Party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other Party so request, the Company or Sellers, as the case may be, shall allow
the other Party to take possession of such books and records.

(ii)                                  Buyer and Sellers further agree, upon
request, to use their best efforts to obtain any certificate or other document
from any Governmental Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).

(iii)                               Buyer and Sellers further agree, upon
request, to provide the other Party with all reasonably requested information
related to Taxes that either Party may be required to report to any Governmental
Authority.

(f)                                    Buyer shall notify Sellers in writing
within five (5) Business Days after receipt by Buyer or the Company of any
notice of audit or request for information regarding any Taxes and upon notice
of any determination of liability for Taxes from an official inquiry,
examination, audit or proceeding (each, a “Tax Determination”) regarding any Tax
Return related to a period that ends on or prior to the Closing Date.  Sellers
shall have the right to exercise control, on behalf of the Company for any such
Tax Return, and at its own expense, at any time over the handling, disposition
or settlement of any issue raised in any such Tax Determination, if and to the
extent the disposition or settlement would be reasonably expected to result in a
liability to the Company or Sellers.  Buyer and the Company shall cooperate with
Sellers, as reasonably requested in connection with any such Tax Determination.

(g)                                 Sellers shall notify Buyer in writing within
five (5) Business Days after receipt by Sellers of any Tax Determination
regarding any Tax Return for the Straddle Period or any period thereafter. 
Sellers, on behalf of the Company, for any pre-Closing period, and Buyer, on
behalf of the Company, with respect to any post-Closing period, in each case, at
its own respective expense, shall have the right to exercise control at any time
over the handling, disposition or settlement of any issue raised in any such Tax
Determination regarding any Straddle Period, if and to the extent the
disposition or settlement would be reasonably expected to result in a liability
to the Company for such period.  Buyer and the Company shall cooperate with
Sellers, as reasonably requested, in connection with any such Tax Determination.

26


--------------------------------------------------------------------------------


(h)                                 Sellers and Buyer shall cooperate with each
other in allocating the Purchase Price among the classes of assets of the
Company for any Tax purposes.  To the extent requested by Buyer, within 120 days
after the Closing Date, Sellers and Buyer shall agree on an allocation of such
Purchase Price among the classes of assets of the Company to be reported to any
Governmental Authority.

6.6                                 Noncompete.  In partial consideration of the
Purchase Price:

(a)                                  Each Seller agrees that for the five (5)
year period following the Closing Date (the “Noncompete Period”), he shall not,
directly or indirectly, either for himself or for any other Person (other than
the Company) participate in any business similar to that of the Company anywhere
in Mexico, Central America or South America, other than on behalf of the
Company.  For purposes of this Agreement, the term ‘participate’ includes any
direct or indirect interest in any enterprise, whether as an officer, director,
employee, partner, member, sole proprietor, agent, representative, independent
contractor, consultant, franchisor, franchisee, creditor, lender, owner or
otherwise; provided that the term ‘participate’ shall not include ownership of
stock of Buyer and of less than 1% of the stock of a publicly-held corporation
whose stock is traded on a national securities exchange or in the
Over-The-Counter market.  Each Seller agrees that this covenant is reasonable
with respect to its duration, geographical area and scope.

(b)                                 Each Seller agrees that during the
Noncompete Period, such Seller shall not, directly or indirectly, (i) induce or
attempt to induce any employee of the Company to leave the employ of Company or
in any way interfere with the relationship between Company and any employee
thereof, (ii) induce or attempt to induce any customer or supplier of Company to
cease doing business with Company, (iii) knowingly induce or attempt to induce
any employee of Buyer or any of its Affiliates to leave the employ of Buyer or
any of its Affiliates or in any way interfere with the relationship between
Buyer or any of its Affiliates and any employee thereof, (iii) knowingly induce
or attempt to induce any customer or supplier of Buyer or any of its Affiliates
to cease doing business with Buyer or any of its Affiliates, or (iv) except to
the extent required by applicable Law or in connection with a claim under
Article VIII, use for their own personal benefit, or disclose, communicate or
divulge to, or use for the direct or indirect benefit of any Person, any
confidential information of the Company.

(c)                                  Each Seller agrees that Buyer would suffer
irreparable harm from a breach by such Seller of any of the covenants or
agreements contained in this Section 6.6.  In the event of an alleged or
threatened breach by a Seller of any of the provisions of this Section 6.6,
Buyer or its successors or assigns may, in addition to all other rights and
remedies existing in its favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof.  To the extent of any breach of
this Section 6.6 by any Seller, the Noncompete Period (with respect to such
breaching Seller) shall automatically be extended by the length of such breach.

(d)                                 If, at the time of enforcement of any of the
provisions of this Section 6.6, a court holds that the restrictions stated
therein are unreasonable under the circumstances then existing, the Parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area. 

27


--------------------------------------------------------------------------------


Each Seller acknowledges that, without provisions contained in this Section 6.6,
Buyer would have not entered into this Agreement.

6.7                                 Certain Taxes.  All transfer, documentary,
sales, use, stamp, registration and other such Taxes and fees (including any
penalties and interest) incurred in connection with this Agreement (including
any corporate-level gains tax triggered by the sale of the Stock), shall be paid
by Sellers when due, and Sellers will, at their own expense, file all necessary
Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees and, if
required by applicable Law, Buyer will, and will cause its Affiliates to, join
in the execution of any such Tax Returns and other documentation.

6.8                                 Buyer Board of Directors.  Sellers may, at
their option, designate one (1) individual to stand for election to the Board of
Directors of Buyer, and Buyer will use its commercially reasonable efforts to
have such individual elected.

6.9                                 Contribution of Working Capital.  Within 10
Business Days following the Closing Date, Buyer will provide the Company with
ONE MILLION U.S. DOLLARS (U.S.$1,000,000) working capital (the “Working Capital
Amount”) to execute the business plans of the Company.

6.10                           Reservation of Buyer Common Stock.  Buyer will
reserve a sufficient number of shares of Buyer Common Stock for issuance upon
conversion of the Convertible Note.

6.11                           Notification of Certain Matters.  Each of Buyer,
Sellers and the Company shall give prompt written notice of the occurrence or
non-occurrence of any event which would be likely to cause (i) any
representation or warranty by such Party contained in this Agreement to be
untrue or inaccurate in any material respect, or (ii) any failure by such Party
to comply with or satisfy, or be able to comply with or satisfy, in any material
respect any condition, covenant or agreement to be complied with or satisfied by
it hereunder.

6.12                           Supplementation and Amendment of Schedules.  From
time to time prior to the Closing, the Company shall have the right to
supplement or amend the Schedules with respect to any matter arising in the
ordinary course of business after the date hereof; provided, however, that all
such supplements or amendments shall be disregarded for purposes of determining
whether the conditions to Buyer’s obligations to close this Agreement contained
in Section 7.1(a) have been satisfied.  Notwithstanding the foregoing, if the
Closing shall occur, then Buyer shall be deemed to have waived any right or
claim pursuant to the terms of this Agreement or otherwise, including pursuant
to Article VIII hereof, with respect to any and all matters disclosed pursuant
to any such supplement or amendment relating to any event occurring after the
date hereof.

6.13                           Audited Financial Statements.  Within 60 days
following the Closing, Seller shall deliver to Buyer audited balance sheets and
statements of income, operations and cash flows for the fiscal years ended
December 31, 2005 and December 31, 2006 and a review of such statements for the
three months ended March 31, 2007 (and any other required interim periods) in
accordance with Buyer’s disclosure requirements under Form 8-K of the U.S.
Securities Exchange Act of 1934, as amended, which financial statements will be
presented in accordance with U.S. GAAP and otherwise in form and substance
reasonably satisfactory to Buyer.

28


--------------------------------------------------------------------------------


6.14                           Legal Opinion.  As soon as is practicable
following the Closing (but in any event within 10 business days), Buyer shall be
provided a legal opinion customary for acquisitions of the type contemplated by
this Agreement in the United States from counsel to the Company and Sellers in
form and substance satisfactory to Buyer and its counsel.

Article VII
Closing Conditions

7.1                                 Obligation of Buyer to Close.  The
obligation of Buyer to close the transactions contemplated hereby shall be
subject to the fulfillment and satisfaction, prior to or at the Closing, of the
following conditions, or the written waiver thereof by Buyer:

(a)                                  Representations and Covenants.  The
representations and warranties of the Company and Sellers contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date.  Sellers and the Company shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Sellers or the Company on or prior to the
Closing Date.

(b)                                 No Injunction.  No Court Order shall be in
effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no Law shall have been enacted which prohibits, restricts or delays
the consummation of the transactions contemplated hereby.

(c)                                  Approvals.  All governmental and third
party approvals, consents (including, without limitation, with respect to all
leased real property), permits or waivers necessary for consummation of the
transactions contemplated by this Agreement and any other Transaction Document
shall have been obtained in form and substance reasonably satisfactory to Buyer.

(d)                                 Good Standing.  Buyer shall have received
good standing certificates, dated within 10 days of the Closing Date, issued by
the appropriate Mexican authorities with respect to the Company.

(e)                                  Material Adverse Effect.  No Material
Adverse Effect shall have occurred with respect to the Company or Sellers.

(f)                                    Employment Agreements.  Each of Gregory
Cowal, Francesca Wright de Cowal and Iliya Zogovic shall have entered into an
Employment Agreement with Buyer or the Company.

(g)                                 Stock Certificates.  Buyer shall have
received the stock certificates representing the Stock duly endorsed for
transfer and accompanied by any applicable documentary stamp tax.

(h)                                 Other Document Deliveries.  The Company and
Sellers shall have delivered to Buyer copies of each of the other Transaction
Documents to which they are party

29


--------------------------------------------------------------------------------


duly executed thereby and such other documents as Buyer or its counsel may
reasonably request to evidence the transactions contemplated hereby.

7.2                                 Obligation of Sellers to Close.  The
obligation of Sellers to close the transactions contemplated hereby shall be
subject to the fulfillment and satisfaction, prior to or at the Closing, of the
following conditions, or the written waiver thereof by Sellers:

(a)                                  Representations and Covenants.  The
representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date.  Buyer shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by Buyer
on or prior to the Closing Date.

(b)                                 No Injunction.  No Court Order shall be in
effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no federal, state, local or foreign statute, rule or regulation
shall have been enacted which prohibits, restricts or delays such consummation.

(c)                                  Approvals.  All governmental and third
party approvals, consents, permits or waivers necessary for consummation of the
transactions contemplated by this Agreement shall have been obtained in form and
substance satisfactory to the Company.

(d)                                 Good Standing.  Sellers shall have received
a Nevada good standing certificate, dated within 10 days of the Closing Date,
with respect to Buyer.

(e)                                  Material Adverse Effect.  No Material
Adverse Effect shall have occurred with respect to Buyer.

(f)                                    Employment Agreements.  The Company or
Buyer shall have entered into the Employment Agreements with each of Gregory
Cowal, Francesca Wright de Cowal and Iliya Zogovic.

(g)                                 Other Document Deliveries. Buyer shall have
delivered to Sellers copies of each of the other Transaction Documents to which
it is party duly executed thereby and such other documents as Sellers or their
counsel may reasonably request to evidence the transactions contemplated hereby.

(h)                                 Purchase Price.  Buyer shall have delivered
to Francesca Wright de Cowal the Cash Purchase Price in immediately available
funds and the Convertible Note.

Article VIII
Indemnification

8.1                                 Indemnification.

(a)                                  By Sellers.  Each Seller, jointly and
severally, hereby agrees to indemnify, defend and hold harmless Buyer, the
Company, and their respective directors, officers,

30


--------------------------------------------------------------------------------


employees,  stockholders, agents, attorneys, representatives, successors and
permitted assigns (collectively, the “Buyer Indemnified Parties”) from and
against any Losses arising from or relating to: (i) any breach of the
representations and warranties made by the Company in this Agreement; (ii) any
breach of the covenants or agreements made by the Company or Sellers in this
Agreement; (iii) any indemnification obligations pursuant to Section 6.5; and
(iv) the payment of 100% of the Purchase Price to Francesca Wright de Cowal
(pursuant to Ms. Cowal’s and Mr. Cowal’s direction herein) despite the fact that
50% of the issued and outstanding securities of the Company are owned by each of
Francesca Wright de Cowal and Gregory Cowal.  In addition, each Seller,
severally and not jointly, hereby agrees to indemnify, defend and hold harmless
Buyer Indemnified Parties from and against any Losses based upon or arising from
any breach of the representations and warranties of such Seller contained in
Article IV.

(b)                                 By Buyer.  Following the Closing, Buyer
shall indemnify, defend and hold harmless Sellers at all times from and against
any Losses arising from or relating to: (i) any breach of any representation or
warranty made by Buyer in this Agreement; and (ii) any breach of any covenant
and agreement made by Buyer in this Agreement.

8.2                                 Limitations of Indemnity.

(a)                                  Notwithstanding the foregoing, no claim for
indemnification under Section 8.1 shall first be asserted after the two year
anniversary of the Closing Date; provided, however, that (i) a claim for
indemnification under Section 3.2 (Corporate Power), Section 3.6
(Capitalization), Section 4.1 (Ownership of Capital Stock) and Section 4.2
(Legal Capacity) shall survive indefinitely, and (ii) a claim for
indemnification under Section 3.12 (Welfare Plans), Section 3.13 (Taxes) and
Section 3.19 (Environmental Matters) shall survive until the expiration of the
applicable statute of limitations.

(b)                                 Claims for indemnification by Buyer under
this Article IX shall be reduced to the extent of any insurance proceeds
received by or paid on behalf of the Indemnitee from any insurance policy in
effect immediately prior to the Closing (the “Pre-Closing Insurance Policies”)
(and for clarification, not from insurance policies bound by Buyer following the
Closing with respect to the Company) covering the occurrence(s) that is or are
the basis for such claims.  In addition, where applicable, Buyer agrees to, and
shall cause the Company to, submit all claims covered by the Pre-Closing
Insurance Policies to the respective insurance carrier and pursue recovery from
the insurers under such Pre-Closing Insurance Policies in accordance with the
terms of such policies.

8.3                                 Indemnification Procedures - Third Party
Claims.

(a)                                  The rights and obligations of a Party
claiming a right of indemnification hereunder (each an “Indemnitee”) from a
Party to this Agreement (each an “Indemnitor”) in any way relating to a Third
Party Claim shall be governed by the following provisions of this Section 8.3:

(i)                                     The Indemnitee shall give prompt written
notice to the Indemnitor of the commencement of any claim, action suit or
proceeding, or any threat thereof, or any state of facts which Indemnitee
determines will give rise to a claim by the Indemnitee against the

31


--------------------------------------------------------------------------------


Indemnitor based on the indemnity provisions contained in this Agreement setting
forth, in reasonable detail, the nature and basis of the claim and the amount
thereof, to the extent known, and any other relevant information in the
possession of the Indemnitee (a “Notice of Claim”).  The Notice of Claim shall
be accompanied by any relevant documents in the possession of the Indemnitee
relating to the claim (such as copies of any summons, complaint or pleading
which may have been served and, or any written demand or document evidencing the
same).  No failure to give a Notice of Claim shall affect, limit or reduce the
indemnification obligations of an Indemnitor hereunder, except to the extent
such failure actually prejudices such Indemnitor’s ability successfully to
defend the claim, action, suit or proceeding giving rise to the indemnification
claim.

(ii)                                  In the event that an Indemnitee furnishes
an Indemnitor with a Notice of Claim, then, upon the written acknowledgment by
the Indemnitor given to the Indemnitee within 30 days after receipt of the
Notice of Claim, stating that the Indemnitor is undertaking and will prosecute
the defense of the claim under such indemnity provisions and confirming that
based on the information available as between the Indemnitor and the Indemnitee,
the claim covered by the Notice of Claim is subject to this Article VIII and
that the Indemnitor will be able to pay the full amount of potential liability
in connection with any such claim (including, without limitation, any action,
suit or proceeding and all proceedings on appeal or other review which counsel
for the Indemnitee may reasonably consider appropriate) (an “Indemnification
Acknowledgment”), then the claim covered by the Notice of Claim may be defended
by the Indemnitor, at the sole cost and expense of the Indemnitor; provided,
however, that the Indemnitee is authorized to file any motion, answer or other
pleading that may be reasonably necessary or appropriate to protect its
interests during such 30-day period.  The delivery of an Indemnification
Acknowledgment shall not preclude Indemnitor’s subsequent right to deny
indemnification and Indemnitor’s right to reimbursement of all costs of any
nature incurred, if it is ultimately determined that such claim was not
indemnifiable by Indemnitor.  However, in the event the Indemnitor does not
furnish an Indemnification Acknowledgment to the Indemnitee or does not offer
reasonable assurances to the Indemnitee as to Indemnitor’s financial capacity to
satisfy any final judgment or settlement, the Indemnitee may, upon written
notice to the Indemnitor, assume the defense (with legal counsel chosen by the
Indemnitee) and dispose of the claim, and the Indemnitor shall be responsible
for Indemnitee’s reasonable costs and expenses.  Notwithstanding receipt of an
Indemnification Acknowledgment, the Indemnitee shall have the right to employ
its own counsel in respect of any such claim, action, suit or proceeding, but
the fees and expenses of such counsel shall be at the Indemnitee’s own cost and
expense, unless (A) the employment of such counsel and the payment of such fees
and expenses shall have been specifically authorized by the Indemnitor in
connection with the defense of such claim, action, suit or proceeding, or (B)
the Indemnitee shall have reasonably concluded based upon a written opinion of
counsel that there may be specific material defenses available to the Indemnitee
which are different from or in addition to those available to the Indemnitor, in
which case the costs and expenses incurred by the Indemnitee for such counsel
shall be borne by the Indemnitor, provided that Indemnitor shall not be
obligated to pay for the costs and expenses of more than one counsel to the
Indemnitee.

(iii)                               The Indemnitee or the Indemnitor, as the
case may be, who is controlling the defense of the claim, action, suit or
proceeding, shall keep the other party fully informed of such claim, action,
suit or proceeding at all stages thereof, whether or not such party

32


--------------------------------------------------------------------------------


is represented by counsel.  The Parties hereto agree to render to each other
such assistance as they may reasonably require of each other in order to ensure
the proper and adequate defense of any such claim, action, suit or proceeding. 
Subject to the Indemnitor furnishing the Indemnitee with an Indemnification
Acknowledgment in accordance with Section 8.3(a)(ii), the Indemnitee shall
cooperate with the Indemnitor and provide such assistance, at the sole cost and
expense of the Indemnitor, as the Indemnitor may reasonably request in
connection with the defense of any such claim, action, suit or proceeding,
including, but not limited to, providing the Indemnitor with access to and use
of all relevant corporate records and making available its officers and
employees for depositions, pre-trial discovery and as witnesses at trial, if
required.  In requesting any such cooperation, the Indemnitor shall have due
regard for, and attempt not to be disruptive of, the business and day-to-day
operations of the Indemnitee and shall follow the requests of the Indemnitee
regarding any documents or instruments which the Indemnitee believes should be
given confidential treatment.

(b)                                 Neither Party shall make or enter into any
settlement of any claim, action, suit or proceeding which one Party has
undertaken to defend, without the other Party’s prior written consent (which
consent shall not be unreasonably withheld, delayed or conditioned), provided
that no consent shall be required if (i) there is no obligation, directly or
indirectly, on the part of such other Party to contribute to any portion of the
payment for any of the Losses, (ii) such other Party receives a general and
unconditional release with respect to the claim (in form, substance and scope
reasonably acceptable to such other Party), (iii) there is no finding or
admission of any violation of law by, or effect on any other claim that may be
made against such other Party and, (iv) in the reasonable judgment of such other
Party, the relief granted in connection therewith is not likely to have a
Material Adverse Effect on such other Party or its reputation or prospects.

(c)                                  Any claim for indemnification that may be
made under more than one subsection under Section 8.1 may be made under the
subsection that the claiming party may elect in its sole discretion,
notwithstanding that such claim may be made under more than one subsection.

8.4                                 Indemnification Procedures - Other Claims,
Indemnification Generally.

(a)                                  A claim for indemnification for any matter
not relating to a Third Party Claim may be asserted by giving reasonable notice
directly by the Indemnitee to the Indemnitor.  The Indemnitee shall afford the
Indemnitor reasonable access to all relevant corporate records and other
information in its possession relating thereto.

(b)                                 If any Party becomes obligated to indemnify
another Party with respect to any claim for indemnification hereunder and the
amount of liability with respect thereto shall have been finally determined in
accordance with this Article VIII, the Indemnifying Party shall pay such amount
to the Indemnified Party in immediately available funds within ten (10) days
following written demand therefor by the Indemnified Party.  The indemnifying
Party shall not be obligated to pay any amount under this Article VIII until
such final determination.  Notwithstanding the foregoing, in lieu of receipt of
payment from Sellers, Buyer shall be entitled to elect and amounts payable to it
by any Seller pursuant to this Article VIII against amounts then owed by it to
such Seller pursuant to the terms of such Seller’s Convertible Note.

33


--------------------------------------------------------------------------------


8.5                                 Exclusive Remedy.  Except as specifically
provided elsewhere herein, the provisions for indemnification set forth in this
Article VIII are the exclusive remedies of Sellers, Buyer and the Company
arising out of or in connection with this Agreement, and shall be in lieu of any
rights under contract, tort, equity or otherwise (other than claims based on
actual fraud or intentional breach of this Agreement).

Article IX
Miscellaneous

9.1                                 Termination.  Anything herein to the
contrary notwithstanding, this Agreement may be terminated at any time prior to
the Closing Date:  (i) by mutual written consent of Buyer and Sellers; (ii) by
either Buyer (if Buyer negotiates in good faith and makes commercially
reasonable efforts to consummate the Closing), or Sellers (if Sellers negotiate
in good faith and makes commercially reasonable efforts to consummate the
Closing), if for any reason the Closing shall not have occurred on or before 60
days after the date hereof (or such other date as may be mutually agreed by the
Parties); (iii) by either Buyer or Sellers in the event that a condition to the
terminating Party’s obligations to close the transactions contemplated by this
Agreement shall become incapable of satisfaction, without fault by the
terminating Party; (iv) by Buyer in the event of any occurrence or occurrences,
having individually or in the aggregate, a Material Adverse Effect on the
Company or Sellers; or (v) by the Company, Sellers or Buyer in the event the
Board of Directors of the Company shall have approved a Competing Transaction;
provided, however, that no Party shall be entitled to terminate this Agreement
in the event that the failure of the Closing to occur or any condition to
Closing to be satisfied shall be attributable to such Party’s willful breach of
this Agreement.  If this Agreement is terminated pursuant to this Section 9.1,
all rights and obligations of the Parties hereunder shall terminate, and no
Party shall have any liability to the other Party, except for obligations of the
Parties in Sections 9.2, 9.3, 9.7, 9.8 and 9.9, which shall survive the
termination of this Agreement, and except that nothing herein will relieve any
Party from liability for any willful breach of this Agreement prior to such
termination.

9.2                                 Publicity.  Except as required by law, no
press release or other public announcement concerning this Agreement or the
transactions contemplated hereby shall be made without advance written approval
thereof by the Company, Sellers and Buyer, which approval shall not unreasonably
be withheld.

9.3                                 Expenses.  The Company and each Seller, on
the one hand, and Buyer, on the other hand, shall bear all of their own expenses
in connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants. 
Notwithstanding the foregoing, Buyer shall reimburse the Company for any
reasonable expenses incurred by the Company in connection with the Form 8-K
compliant financial statements to be delivered by the Company pursuant Section
7.1(k) which are in excess the expenses ordinarily incurred by the Company in
preparing its financial statements for such periods.

9.4                                 Entire Agreement; Amendments and Waivers. 
This Agreement, together with all Exhibits and Disclosure Schedules hereto and
the other Transaction Documents, constitutes the entire agreement among the
Parties pertaining to the subject matter hereof and supersedes all

34


--------------------------------------------------------------------------------


prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, except that the Confidentiality Agreement and the
confidentiality provisions of the Letter of Intent shall survive and continue in
full force and effect until the Closing.  This Agreement may not be amended or
modified except by an instrument in writing signed by Buyer and the
Representative.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.  Neither the failure nor the delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege shall preclude any other or further exercise of any
such right, power or privilege or the exercise of any other right, power or
privilege.  To the maximum extent permitted by applicable Law, (a) no waiver
that may be given by a Party shall be applicable except in the specific instance
for which it was given and (b) no notice to or demand on one Party shall be
deemed to be a waiver of any obligation of such Party or the right of the Party
giving such notice or demand to take further action without notice or demand as
provided in this Agreement or the other Transaction Documents.

9.5                                 Notices.  All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given (i) when
delivered if personally delivered by hand (with written confirmation of
receipt), (ii) when received if sent by a nationally recognized overnight
courier service (receipt requested), or (iii) when receipt is acknowledged by an
affirmative act of the Party receiving notice, if sent by facsimile, telecopy or
other electronic transmission device (provided that such an acknowledgement does
not include an acknowledgment generated automatically by a facsimile or telecopy
machine or other electronic transmission device).  Notices, demands and
communications to Buyer, Seller and the Company will, unless another address is
specified in writing, be sent to the address indicated below:

If to Buyer, to:

Nascent Wine Company, Inc.

2355 Paseo de Las Americas

San Diego, California  92154

Attention:  Sandro Piancone, CEO

Telephone:                                  (619) 661-0458

Facsimile:                                          (619) 661-97345

with a copy (which shall not serve as notice) to:

Brownstein Hyatt Farber Schreck, P.C.

410 17th Street, Suite 2200

Denver, Colorado  80202

Attention:  Adam Agron

Telephone:                                (303) 223-1100

Facsimile:                                        (303) 223-1111

35


--------------------------------------------------------------------------------


If to the Company to:

Grupo Sur Promociones de Mexico, S.A. de C.V.

Lago Bolsena #209, Los Manzanos

C.P. 11460, Mexico, DF

Attention:  Gregory Cowal, President and CEO

Telephone:                                  12 53 00 00

Facsimile:                                          [               ]

with a copy (which shall not serve as notice) to:

Hacienda del Ciervo #39 Dpto. 002
Hacienda de las Palmas
Huixquilucan Edo. Mexico CP 2763
Telephone:                                  52 47 27 69
Facsimile:                                          [               ]

or at such other address or addresses Buyer, the Company or Sellers, as the case
may be, may specify by written notice given in accordance with this Section 9.5.

9.6                                 Waivers and Amendments.  This Agreement may
be amended, superseded, canceled, renewed or extended and the terms hereof may
be waived only by a written instrument signed by the Parties or, in the case of
a waiver, by the Party waiving compliance.

9.7                                 Governing Law.  IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEVADA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
(WITHOUT REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

9.8                                 Consent to Jurisdiction and Venue.  THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENT AND AGREE THAT ALL
ACTIONS, SUITS OR OTHER PROCEEDINGS ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE TRIED AND LITIGATED IN STATE OR FEDERAL COURTS LOCATED IN THE
STATE OF NEVADA, WHICH COURTS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY AND ALL CLAIMS, CONTROVERSIES AND DISPUTES ARISING OUT OF OR
RELATED TO THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN
THIS SECTION 9.8 SHALL PRECLUDE BUYER FROM BRINGING ANY ACTION, SUIT OR OTHER
PROCEEDING IN THE COURTS OF ANY OTHER LOCATION WHERE THE COMPANY OR SELLERS OR
ANY ONE OF THEM OR ANY OF ITS OR THEIR ASSETS OR THE COLLATERAL MAY BE FOUND OR
LOCATED OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER IN FAVOR OF BUYER.

36


--------------------------------------------------------------------------------


EACH OF THE COMPANY AND EACH SELLER, FOR ITSELF AND ITS PROPERTY, (A)
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION, SUIT OR OTHER PROCEEDING COMMENCED
IN ANY SUCH COURT, (B) WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF
FORUM NON CONVENIENS OR ANY OBJECTION THAT SUCH PERSON MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION OR IMPROPER VENUE AND (C) CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH
OF THE COMPANY AND EACH SELLER HEREBY WAIVES, IN RESPECT OF ANY SUCH ACTION,
SUIT OR OTHER PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW
OR HEREAFTER, BY REASON OF SUCH PARTY’S PRESENT OR FUTURE DOMICILE, OR
OTHERWISE, MAY BE AVAILABLE TO IT.

9.9                                 Waiver of Trial by Jury.  BECAUSE DISPUTES
ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, AND UNDERSTANDING THEY ARE WAIVING A
CONSTITUTIONAL RIGHT, EACH OF THE PARTIES HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO (a) THIS
AGREEMENT, INCLUDING ANY PRESENT OR FUTURE AMENDMENT HEREOF, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY OR RELATED TO THIS AGREEMENT, OR (b) ANY CONDUCT,
ACT OR OMISSION OF THE PARTIES OR THEIR AFFILIATES (OR ANY OF THEM) WITH RESPECT
TO THIS AGREEMENT, INCLUDING ANY PRESENT OR FUTURE AMENDMENT HEREOF, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, REGARDLESS OF WHICH PARTY INITIATES
SUCH ACTION, SUIT OR OTHER PROCEEDING; AND EACH PARTY HEREBY AGREES AND CONSENTS
THAT ANY SUCH ACTION, SUIT OR OTHER PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO
THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

9.10                           Counterparts.  This Agreement may be executed in
two or more counterparts (delivery of which may occur via facsimile), each of
which shall be binding as of the date first written above, and, when delivered,
all of which shall constitute one and the same instrument.  A facsimile
signature or electronically scanned copy of a signature shall constitute and
shall be

37


--------------------------------------------------------------------------------


deemed to be sufficient evidence of a Party’s execution of this Agreement,
without necessity of further proof.  Each such copy shall be deemed an original,
and it shall not be necessary in making proof of this Agreement to produce or
account for more than one such counterpart.

9.11                           Invalidity.  If any term or other provision of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced under any applicable Law in any
particular respect or under any particular circumstances, then, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party, (a) such term or
provision shall nevertheless remain in full force and effect in all other
respects and under all other circumstances, and (b) all other terms, conditions
and provisions of this Agreement shall remain in full force and effect.  Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby
are fulfilled to the fullest extent possible.

9.12                           Negotiated Agreement.  The Parties hereby
acknowledge that the terms and language of this Agreement were the result of
negotiations among the Parties and, as a result, there shall be no presumption
that any ambiguities in this Agreement shall be resolved against any particular
Party.  Any controversy over construction of this Agreement shall be decided
without regard to events of authorship or negotiation.

9.13                           Assignment.  This Agreement shall inure to the
benefit of, and be binding upon, the Parties and their respective successors and
permitted assigns.  In addition, it is the intent of the Parties that the
Indemnitees that are not a party hereto be third party beneficiaries of Article
VIII.  No Party may assign, transfer or delegate any of their rights and
obligations hereunder or any interest herein or therein, by operation of law or
otherwise, without the prior written consent of the other Parties; provided,
however, that Buyer may assign its rights and obligations under this Agreement
to a successor to Buyer’s business.

9.14                           Further Assurances.  From time to time after the
Closing, each Party will timely execute and deliver to the other such
instruments of sale, transfer, conveyance, assignment and delivery, and such
consents, assurances, powers of attorney and other instruments, as may be
reasonably requested by such Party or its counsel in order to carry out the
purpose and intent of this Agreement.

[Remainder of Page Intentionally Left Blank]

38


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

BUYER:

 

 

 

NASCENT WINE COMPANY, INC., a Nevada
corporation

 

 

 

 

 

 

 

By:

/s/ Sandro Piancone

 

 

 

Sandro Piancone

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

/s/ Gregory Cowal

 

 

Gregory Cowal

 

 

 

 

 

/s/ Francesca Wright de Cowal

 

 

Francesca Wright de Cowal

 

 

 

 

 

THE COMPANY:

 

 

 

GRUPO SUR PROMOCIONES DE MEXICO,
S.A. de C.V., a Mexican corporation

 

 

 

 

 

 

 

By:

/s/ Francesca Wright de Cowal

 

 

 

Francesca Wright de Cowal

 

 

President


--------------------------------------------------------------------------------


Schedule A

Sellers; Stock

 

 

Shares
Owned

 

Share of Cash 
Purchase Price

 

Principal 
Amount of 
Convertible Note

 

Wire Instructions

 

Gregory Cowal

 

50

 

$

0

 

$

0

 

—

 

Francesca Wright de Cowal

 

50

 

$

1,000,000

 

$

3,500,000

 

To be provided

 

 


--------------------------------------------------------------------------------